Citation Nr: 0704746	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  05-04 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hand disability, and if so, whether service connection 
is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1962 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.  The Board notes that a RO hearing 
was held in May 2005; a transcript of that hearing is 
associated with the claims folder.

The issue of whether service connection is warranted for a 
right hand disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A February 1987 RO rating decision denied the veteran's 
claim of entitlement to service connection for a right hand 
disability, the veteran did not appeal this February 1987 RO 
rating decision.

2. Evidence associated with the claims file after the last 
final denial in February 1987 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for a right hand disability.


CONCLUSIONS OF LAW

1. The February 1987 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for a right hand 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  In the case of a request to 
reopen a previously disallowed claim, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
or her entitlement to the underlying claim for the benefit 
sought.  See v. Nicholson, 20 Vet. App. 1 (2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

For purposes of evaluating the veteran's request to reopen 
his claim for service connection for a right hand disability, 
the Board notes that a lengthy discussion of VCAA notice is 
unnecessary as the Board is reopening this claim.  A letter 
sent to the veteran in April 2003 provided notice regarding 
what constitutes "new and material evidence," as well as 
what the evidence must show in order to reopen his underlying 
claim of service connection.  Neither this letter, nor any 
other correspondence, provided adequate notice in accordance 
with Kent as to what the evidence must show to reopen the 
veteran's claim.  However, seeing as the Board is reopening 
the veteran's claim, it finds such error to be nonprejudicial 
to the veteran.  

VA also has a duty under the VCAA to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as well Social Security 
Administration (SSA) records and private records submitted by 
the veteran.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the issue 
of reopening the veteran's claim has been obtained, and that 
the case is ready for appellate review.

Analysis

38 C.F.R. § 3.156(a) (2006) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in this matter, as 
issued in a February 1987 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records, a May 1978 medical report from Dr. Newman, 
an October 1979 rehabilitation progress report, Henry Ford 
Hospital records, and February 1980 and November 1986 VA 
examination reports.  The February 1987 RO rating decision 
notes that the veteran has not presented evidence of a 
current right hand disability.  The veteran was mailed a copy 
of the February 1987 rating decision.  As the veteran did not 
timely appeal the RO's decision, it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

In a January 2004 rating decision, the RO denied a request to 
reopen the veteran's claim of entitlement to service 
connection for a right hand disability.  The veteran received 
notice of the decision and timely appealed it.  The RO 
reopened the veteran's claim in the December 2004 Statement 
of the Case, but denied the underlying service connection 
claim.  Although the RO reopened the veteran's claim based on 
a finding that new and material evidence had been submitted, 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claims 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

Following the RO's denial in February 1987, additional 
evidence was associated with the claims file, including more 
statements from the veteran, SSA records, and various private 
treatment records submitted by the veteran.  Of note are 
August 2002 and October 2002 medical reports by Dr. Singer, 
as well as an October 2002 medical report and November 2002 
surgical report by Dr. Fritz, all of which demonstrate that 
the veteran has been diagnosed as having right ulnar 
neuropathy and right carpal tunnel syndrome, with profound 
atrophy of the right hand.

The Board finds that this additional evidence submitted by 
the veteran in support of his claim is both new and material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board notes that all of the evidence listed above presents 
evidence which was not available at the time of the prior 
decision in this matter.  Therefore, the Board considers it 
to be new evidence.  The Board is also of the opinion that 
the evidence specifically referenced above is information 
that is material to the veteran's claim.  At the time of the 
February 1987 RO rating decision, there was no competent 
evidence in the record indicating a current disability of the 
right hand.  The newly submitted evidence, however, 
demonstrates that the veteran has a current right hand 
disability.  Therefore, presuming the credibility of the 
evidence submitted, these medical records are new and 
material evidence.  See Justus, supra.  The Board therefore 
holds that the newly submitted evidence is so significant 
that it must be considered in order to fairly decide the 
merits of this claim, and as such, the claim for entitlement 
to service connection for a right hand disability must be 
reopened for full review.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right hand disability 
is reopened, and to this extent the claim is granted.


REMAND

Although the Board finds that there has been sufficient 
compliance with due process, as well as sufficient evidence, 
to reopen the veteran's claim of service connection for a 
right hand disability, it concludes that further development 
is needed before the Board may consider the underlying merits 
of the veteran's claim on appeal.  Therefore, for the reasons 
discussed below, the issue of whether the veteran is entitled 
to service connection for a right hand disability is 
remanded.

A. Outstanding VA Treatment Records

The Board observes that the veteran indicated in a December 
2005 written statement that he was receiving treatment for 
his right hand at the Detroit VA Medical Center (MC).  These 
records are not associated with the claims folder, nor is 
there any indication in the claims folder that records from 
the Detroit VAMC were requested.  The Board notes that VA has 
a duty to obtain all outstanding identified VA treatment 
records as such records are constructively in the possession 
of VA adjudicators during the consideration of a claim, see 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board 
finds that the veteran's appeal must be remanded to obtain 
these treatment records.

B. VA examination

The veteran's representative argues in the January 2007 
informal hearing presentation that a remand is necessary for 
the purpose of obtaining an etiological opinion regarding the 
veteran's current right hand disability.  The Board agrees.

A review of the veteran's service medical records reveals 
that the veteran injured his right hand during service in 
October 1965.  The hospital discharge report indicates that 
the initial thumb injury was treated; however, swelling and 
pain persisted.  Examination revealed thickening and marked 
tenderness about the thenar muscles, and the veteran 
demonstrated marked difficulty in motion of the metacarpal 
phalangeal joint due to pain.  X-rays indicated moderate 
destruction of the bone of the metacarpal phalangeal joint 
and evidence suggestive of a loss of articular cartilage.  A 
surgical incision and drainage was performed, and following 
surgery, it was noted that the veteran still had some 
limitation of motion of the metacarpal phalangeal joint, but 
that it was not disabling or uncomfortable.  Laboratory 
results of tissue revealed chronic paniculitis of a bacterial 
origin.  The final diagnosis provided is an infection of the 
right hand, did not exist prior to enlistment.  The veteran's 
September 1968 separation examination makes no mention of any 
chronic right hand disability, nor is there any mention of 
the in-service injury.  

A November 1986 VA examination report notes that the veteran 
has a scar on his right hand at the web space between the 
first and second fingers and on the palm at the metacarpal 
phalangeal joint of thumb.  Normal range of motion of fingers 
is noted.  No diagnosis of a chronic right hand disability is 
provided.  However, as discussed above, there is evidence of 
record that the veteran has current diagnoses of right ulnar 
neuropathy and right carpal tunnel syndrome.  Additionally, 
the Board observes that an October 2002 treatment report by 
Dr. Fritz notes loss of the thenar musculature.  None of the 
private medical records submitted by the veteran indicate an 
etiology for either of these diagnoses.  The veteran contends 
that his current right hand disability is related to his 1965 
infection and surgery.  

In light of the above, the Board concludes that the competent 
medical evidence of record is insufficient to decide the 
veteran's claim and more development is necessary.  The 
evidence of record contains evidence of an in-service injury 
to the right hand and a current disability of the right hand.  
There is no etiological opinion of record to assist the Board 
in deciding the veteran's claim.  Therefore, in order to 
fulfill its duty to assist the veteran in developing his 
claim under 38 C.F.R. § 3.159(c)(4)(1), the Board concludes 
that a remand is necessary for a VA examination and 
etiological opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records from 
the Detroit VAMC.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the RO determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

2. Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the existence and etiology of 
a right hand disability.  The claims file, 
to include this REMAND, must be made 
available to the examiner for review, and 
the examiner should indicate that the 
claims folder was reviewed in conjunction 
with the examination.  The examiner should 
perform any medically indicated testing.  
After reviewing the record and examining 
the veteran, the examiner should indicate 
whether the veteran has any current right 
hand disability, providing a diagnosis for 
all disabilities, and provide an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any current right 
hand disability is etiologically related 
to the veteran's active service, including 
the October 1965 right hand infection and 
surgery.  A detailed rationale should be 
provided for all opinions.  If it cannot 
be determined whether there is any 
relationship between the veteran's active 
service and any current right hand 
disability, on a medical scientific basis 
and without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  

3. Readjudicate the veteran's claim of 
entitlement to service connection for a 
right hand disability.  The adjudication 
should include all evidence received since 
the June 2005 supplemental statement of 
the case.  If the benefits requested on 
appeal are not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case to the veteran and 
his representative, if any.  Thereafter, 
the case should be returned to the Board 
for final appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


